Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II, referring to claims 1-2 and 7-10, in the reply filed on January 7, 2022 is acknowledged. The requirement is deemed proper is therefore made final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the carrier and/or the stirring paddle are/is arranged on the rotating shaft to rotate synchronously with the rotating shaft” shows option for simultaneous operation of both stirring paddle and carrier however specification does not define the “stirring 
Claims 2 and 7-10 are rejected for dependence to one or more of the above rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 and 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN108065799A, hereinafter as Zhang) in view of Backus et al. (US20040144260A1, hereinafter as Backus).
Regarding claim 1 Zhang discloses, an air fryer comprising an air fryer body with an inner cavity for heating food (Abstract, “the invention claims an air fryer with turning function”, and a “machine body is provided with a cavity”); a carrier for carrying food to be cooked so as to drive the food to rotate relative to the air fryer body and/or a stirring paddle for stirring the food in the cavity (page 5 paragraph 2 “in the flat-shaped basket 12 can be used for placing some food” and “flat baskets 12 can follow the turning frame 10 to rotate, to bake the food” ), which are/is rotatably mounted inside the cavity (page 2 paragraph 3 “the inner cavity is provided with a turning frame”).

However Backus teaches a driving mechanism that is integrated with a removable control box to the periphery of the body (Backus paragraph 22, “a drive mechanism integrated into the removable control box which allows the control box to be easily removed from the oven cabinet”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air fryer of Zhang to include the teaching of Backus i.e. a drive mechanism being integrated into a removeable control box for the purpose of easy clean up (Backus, paragraph 14).
Regarding claim 2 Zhang-Backus discloses, an air fryer further comprising a rotating shaft movably arranged in the cavity (page 2 paragraph 2, “the middle part of the inner cavity is provided with a turning frame is detachable”), and the carrier and/or the stirring paddle are/is arranged on the rotating shaft to rotate synchronously with the rotating shaft (page 5 paragraph 2, “flat baskets 12 can follow the turning frame 10 to rotate, to bake the food”).
Regarding claim 7 Zhang-Backus discloses, an air fryer further comprising wherein the driving mechanism comprises a driving housing detachably mounted at a peripheral wall of the air fryer body (Backus paragraph 41), the driving housing is provided with a driving shaft which is detachably connected with the rotating shaft and connected with a motor for driving the driving shaft to rotate (page 4 paragraph 4, “the power through the input driving wheel (17) and transmission belt 8 is transmitted to the drive wheel 9, convenient to control the turning frame 10 to rotate at constant speed”).
Regarding claim 8 Zhang-Backus discloses, an air fryer further comprising wherein at least one connecting mechanism comprising a clamping hole and a clamping column which are matched and clamped to each other is arranged between the driving housing and the air fryer body (Backus paragraph 259, “Coupling control box to the cabinet preferably relies on a latch tab controlled by latch control button, engaging latch hole in a cabinet wall” ), the driving housing is detachably mounted at an outer surface side wall of the air fryer body by the connecting mechanism (Backus figure 28); one of the clamping hole and the clamping column is arranged at the outer surface side wall of the air fryer body, and the other one is arranged at the driving housing (Backus figure 28, the “latch tab 80” is on the control box and the “latch hole 84” is on the outer body).
Regarding claim 9 Zhang-Backus discloses, an air fryer further comprising wherein a driving joint for connecting the driving shaft and the rotating shaft is arranged between the driving shaft and the rotating shaft (Zhang page 4 paragraph 5, “one end of the rotating shaft 29 is a square pillar 31, the square pillar 31 axially inserted into the regular octagon hole 30 in the connecting seat 16 to rotate”).
Regarding claim 10 Zhang-Backus discloses, an air fryer further comprising wherein the driving joint, which is movably mounted at the side wall of the air fryer body, is connected with the rotating shaft at one end and provided with a clamping groove, into which the driving shaft is capable of being inserted (Zhang page 4 paragraph 6, “the turning frame 10, the other end of the rotating shaft 29 is set on the side wall of the inner cavity 2 the mounting seat 32”), at the other end away from the rotating shaft (Zhang page 4 paragraph 4, “one end of the turning frame 10 rotating shaft 29 connected with the connecting seat on the side wall of the inner cavity”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAFA AMIR SHAHEED/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763